Citation Nr: 1533295	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical and thoracic spine arthritis as secondary to service-connected disabilities.  

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder scapula-thoracic crepitus and bursitis, prior to December 19, 2012, and in excess of 20 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which originally had jurisdiction over the appeal, and the RO in Pittsburgh, Pennsylvania, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder" and his Veterans Benefits Management System (VBMS) file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of entitlement to service connection for cervical and thoracic spine arthritis as secondary to service-connected disabilities, as well as the claim of entitlement to an initial rating in excess of 10 percent for right shoulder scapula-thoracic crepitus and bursitis, prior to December 19, 2012, and in excess of 20 percent therefrom.  

The Veteran was afforded a VA examination in January 2013 in connection with the current claims.  A supplemental statement of the case (SSOC) was issued in February 2013.  Current review of the record reflects that VA records dated from 2011 to June 15, 2015, were submitted to the record since that most recent SSOC which were not previously contained in the claims file.  The evidence submitted (see VBMS file) includes a January 2015 VA magnetic resonance imaging (MRI) report that reflects diagnoses of osteophytic changes in the cervical spine, to include stenosis and narrowing of the left neural foramen.  Such findings were not reflected upon VA examination in January 2013 where it was noted that cervical spine X-ray was normal.  Moreover, the Veteran underwent VA examination in May 2015 for other disorders.  The examination report includes incidental findings pertinent to the service-connected right shoulder disorder.  As to the current claims on appeal, this evidence has not been considered by the RO, and the Veteran has not waived such consideration.  The Board concludes that an updated examination of the cervical/thoracic spine disabilities at issue should be conducted.  As the case is being remanded, the evidence previously added to the claims file must be reviewed by the AOJ and an SSOC must be issued.  38 C.F.R. § 20.1304(c) (2014); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of all pertinent outstanding VA outpatient treatment records related to claimed disabilities subsequent to May 2015 from the Pittsburgh, Pennsylvania, VA Medical Center, and any associated outpatient clinic.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

2.  After completing any additional action deemed warranted by the record, the AOJ should schedule the Veteran for VA medical examination by the appropriate examiner to determine the current nature and likely etiology of cervical/thoracic spine disabilities.  

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA or VBMS) must be reviewed by the physician.  If the physician does not have access to Virtual VA and/or VBMS, any relevant treatment records contained in those files must be printed and associated with the paper claims file so they can be available to the physician for review.  Opinions in response to the questions below should be obtained.  All indicated studies should be performed.  

Determine the nature and etiology of any current cervical/thoracic spine disability(ies), to specifically determine whether such is linked to the Veteran's active service.  The physician must state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed cervical/thoracic spine disability is of service onset or otherwise related to any incident of military service or proximately due to, the result of, or aggravated (permanently increased in severity  beyond the natural progress of the disorder) by a service-connected disorder, to include bilateral shoulder disorders, and to state the reasons for his/her opinions.  

3.  In the interest of avoiding further remand, the AOJ should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Upon receipt of the VA examiner's report, the AOJ should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the examiner for corrections or additions.  See 38 C.F.R. § 4.2 (2014) (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

4.  After all appropriate development has been accomplished, readjudicate the issues on appeal in light of all the evidence of record, to include the 2015 VA MRI and examination reports and any evidence generated by this remand.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014 

